NUMBER 13-15-00343-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

PHILLIP JACKSON,                                                               Appellant,

                                             v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 105th District Court
                   of Nueces County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
              Before Justices Rodriguez, Garza, and Longoria
                    Memorandum Opinion Per Curiam

       Appellant, Phillip Jackson, attempts to appeal the May 20, 2015 decision of the

Texas Court of Criminal Appeals’ denying his petition for writ of habeas corpus under

article 11.07 of the Texas Code of Criminal Procedure in cause number WR-64,680-03.

Specifically, the Court of Criminal Appeals “denied without written order the application

for writ of habeas corpus on the findings of the trial court without a hearing.”
       On July 8, 2015, the Clerk of this Court notified appellant that it appeared that the

order from which the appeal was taken was not an appealable order, and requested

correction of this defect within ten days or the appeal would be dismissed. Appellant has

failed to respond to the Court’s directive.

       We generally have jurisdiction to consider an appeal in a criminal case only when

there has been a judgment of conviction. See McKown v. State, 915 S.W.2d 160, 161

(Tex. App.—Fort Worth 1996, no pet.). This Court does not have jurisdiction to review

the court of criminal appeals's decision to deny habeas relief. Cf. Ater v. Eighth Court of

Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App.1991) (stating that court of criminal

appeals is the only court with jurisdiction in final post-conviction felony proceedings); see

also Ex parte Gates, No. 02-14-00103-CR, 2014 WL 1510119, at *1 (Tex. App.—Fort

Worth Apr. 17, 2014, no pet.) (per curiam mem. op., not designated for publication)

(stating that an intermediate appellate court lacks jurisdiction to review decisions of the

court of criminal appeals).

       The Court, having examined and fully considered the documents on file and

appellant’s failure to respond to this Court’s notice, is of the opinion that the appeal should

be dismissed for want of jurisdiction. Accordingly, the appeal is hereby DISMISSED

FOR WANT OF JURISDICTION. Pending motions, if any, are likewise DISMISSED.

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
1st day of October.


                                              2